Citation Nr: 0108159	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  This matter comes to Board of Veterans' Appeals 
(Board) from a July 1999 RO decision which denied the 
veteran's application to reopen a claim for service 
connection for PTSD.  


FINDINGS OF FACT

1.  In an unappealed July 1996 decision, the RO denied 
service connection for PTSD.  

2.  Evidence received since the July 1996 determination by 
the RO includes some evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1968 to January 
1970, including service in Vietnam.  He was awarded several 
service decorations, but no medals evincing combat.  His 
service personnel records reflect that his military 
occupational specialty (MOS) was that of a field wireman.  
His duty assignment was listed as "A" Battery, 5th Battalion, 
42nd Artillery, 23rd Artillery Group.  A review of his service 
medical records is entirely negative for treatment, diagnosis 
or complaints of any psychiatric disorder.  

Private medical records dated from December 1987 to December 
1995 essentially show treatment for unrelated conditions; 
however, a December 1995 record notes symptoms of depression 
and memory loss.  Possible "traumatic post-war syndrome" 
was noted.  

A February 1996 private medical statement reflects that the 
veteran reported PTSD symptomatology such as depression, 
nightmares, uncontrolled rage, intrusive thoughts, survivor 
guilt, sleep disturbance, loss of interest in significant 
activities, avoidance of feelings, and poor personal 
relationships.  Provisional diagnoses included PTSD and 
alcohol dependence.  

Records from the Social Security Administration (SSA) 
demonstrate that the veteran was awarded disability benefits 
in April 1996, in part, due to a diagnosis of PTSD.  

An April 1996 private psychiatric evaluation shows that the 
veteran reported a history of war-related nightmares, 
depression, fatigue, memory problems, and poor concentration.  
The diagnostic impressions were major depression, moderately 
severe and probable PTSD.  

In May 1996 the veteran filed a claim, in part, for service 
connection for PTSD.  

Private medical records dated February 1996 to June 1996 show 
that the veteran was seen with complaints of depression and 
sleep disturbance.  The diagnoses were major depressive 
disorder, recurrent, severe and rule out PTSD.  

On VA examination in June 1996, the veteran indicated that 
his experience in Vietnam included carrying ammunition and 
being on guard duty.  He said that he was subject to sniper 
fire and mortar and rocket attacks.  He stated that he had 
been unemployed since 1992.  He described his relationship 
with his wife and children as fair.  His symptoms included 
difficulty sleeping, anxiety, exaggerated startle response, 
and flashbacks.  Psychomotor agitation was noted.  The 
diagnoses were major depression, severe, recurrent and PTSD, 
rule out organicity.  

Lay statements from family members and a friend were received 
in June 1996.  The statements essentially reflected that the 
veteran avoided social activities, was withdrawn, and seemed 
nervous, especially in crowds.  Symptoms of sleep 
disturbance, anger and depression were also noted.  

In a June 1996 statement, the veteran related that he felt in 
danger during service in Vietnam and did not think he would 
make it out alive.  He stated that his symptoms included 
nervousness, anxiety, paranoia, sleep problems, nightmares, 
poor memory and excessive worry.  He said that he was 
socially isolated and had no friends.  He also attached a 
list of his jobs since 1964 which showed that he had not 
worked since 1992.  

In a July 1996 decision, the RO, in pertinent part, denied 
the veteran's claim for service connection for PTSD.  The RO 
based the denial on the absence of a definite diagnosis of 
PTSD and a verified service stressor.  The veteran was 
notified of this decision by letter dated in July 1996, and 
he did not appeal.  Evidence submitted subsequent to this 
decision is summarized below.  

In May 1999, the veteran filed an application to reopen the 
previous denied claim for service connection for PTSD.  

An October 1998 private insurance statement of disability was 
submitted in May 1999.  It was noted that his symptoms 
included depression, insomnia, anxiety, decreased 
concentration and anhedonia secondary to job loss.  The 
diagnoses were major depressive disorder, recurrent, severe 
and PTSD.  

A May 1999 VA mental health evaluation notes that the veteran 
complained of nervousness, frequent nightmares, some 
flashbacks, intrusive thoughts, concentration problems, 
difficulty with intimacy, feelings of detachment, depression, 
fatigue, and fleeting suicidal ideation.  On mental status 
examination, it was noted that he gave minimal eye contact, 
and appeared restless with a flat affect and depressed mood.  
His thought process was rational and cognitive functioning 
was normal.  The diagnoses were PTSD and dysthymic disorder.  
His Global Assessment of Functioning (GAF) score was 45.  

In July 1999, the RO received lay statements from several of 
the veteran's relatives which essentially showed that the 
veteran was withdrawn, overly protective of his children, 
depressed and had frequent nightmares.  

In a July 1999 statement, the veteran related his ongoing 
symptoms of PTSD which included nervousness, sleep 
disturbance, fear, paranoia, feelings of hopelessness, 
depression, suicidal ideation, nightmares, and memory 
impairment.  

In an August 1999 statement, E. P., a licensed social worker, 
indicated that the veteran displayed classic PTSD 
symptomatology.  The diagnosis was PTSD, chronic, severe.  

On his September 1999 substantive appeal, the veteran 
indicated that he was exposed to rocket and mortar attacks 
during his service in Vietnam.  He stated that he saw many 
dead and wounded bodies but could not remember specific 
names.  

During the December 2000 videoconference hearing, the veteran 
testified that during service in Vietnam, his company was 
constantly under mortar and rocket attacks.  He related that 
he was consistently in danger of sniper fire, land mines, and 
mortar attacks while participating in daily mail runs.  He 
said that he often saw dead bodies along the road during such 
mail runs.  He indicated that he witnessed a helicopter crash 
which had no survivors.  The veteran reported that he had 
significant sleep disturbance due to recollections of 
stressful events in Vietnam. He stated that he took 
medication for anxiety and depression.  His wife testified 
that the veteran did not socialize with friends or family, 
was isolated, and had sleep problems.  

In January 2001, the veteran submitted a December 2000 lay 
statement from his wife which essentially reiterated her 
prior statements describing the veteran's history of PTSD 
symptoms.  A detailed account of the veteran's nightmares was 
also included.  The veteran also submitted copies of morning 
reports, operational reports and daily staff journals from 
"A" Battery, 5th Battalion, 42nd Artillery which described 
various combat activities, including mortar attacks.  

Also submitted in January 2001 was a December 2000 statement 
from E. P., a licensed social worker, which showed that the 
veteran received treatment for stress, nerves and PTSD 
related symptoms.  He stated that the veteran discussed 
incidents occurring in May 1969 which involved incoming 
rocket and mortar attacks and resulted in two fatalities.  It 
was noted that military reports verified such incidents and 
other combat activities.  E. P. disclosed that the veteran 
had difficulty recalling specific incidents about Vietnam, 
possibly because such events were too painful to remember.  
It was noted that the veteran's military experiences and 
symptoms were consistent with PTSD diagnosis.  His prognosis 
was listed as guarded.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

The RO denied service connection for PTSD in July 1996, and 
the veteran did not appeal that determination.  Thus, the 
1996 RO decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Evidence considered at the time of the 1996 RO decision 
included service medical records from the veteran's 1968-1970 
period of active duty which showed no treatment or diagnosis 
for a psychiatric condition.  The service records showed that 
the veteran had service in Vietnam and his MOS was a field 
wireman; there was no evidence he engaged in combat.  The RO 
also considered private medical records which included 
diagnoses of major depressive disorder and provisional 
diagnoses of PTSD.  Lay statements from family members and 
friends which described the veteran's PTSD symptoms were also 
considered.  In 1996, the RO denied the veteran's claim for 
service connection for PTSD because no verified service 
stressor and no definitive diagnosis of PTSD were shown.  

Since the 1996 RO decision, the veteran has submitted 
additional lay statements which recount his history of PTSD 
symptoms.  These repetitive and cumulative statements are not 
new evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Other evidence submitted since the 1996 RO decision includes 
private clinical statements from a social worker and a 1999 
VA mental health evaluation which show that the veteran was 
diagnosed with PTSD.  These diagnoses were apparently 
attributed to purported combat and other traumatic 
experiences in Vietnam, as reported by the veteran.  
Considering the contents of these records, the Board finds 
that they are new, not merely cumulative or redundant.  They 
are also material, as they are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R.§ 3.156(a).  

Since the 1996 RO decision, the veteran has also submitted 
copies of morning reports, operational reports and daily 
staff journals from his unit which described various combat 
activities that occurred during his service in Vietnam.  Such 
records constitute new evidence since they are not merely 
redundant or cumulative of evidence on file at the time of 
the 1996 RO decision, and they are also material evidence 
since they are so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

The Board therefore finds that the previously denied claim 
for service connection for PTSD has been reopened by new and 
material evidence.  Manio, supra.  


ORDER

The application to reopen the claim for service connection 
for PTSD is granted.  


REMAND


The file indicates that there is a further VA duty to assist 
the veteran in developing evidence pertinent to his claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.159.

As noted above, in a July 1996 decision, the RO denied the 
veteran's claim for service connection for PTSD, in part, on 
the basis that there was no credible evidence of an in-
service stressor.  38 C.F.R. § 3.304(f).  The RO stated that 
the veteran had not furnished specific evidence verifiable by 
the Environmental Support Group (now known as U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)).  
The veteran's DD Form 214 does not indicate that he engaged 
in combat.  If he did not engage in combat, his statements 
are inadequate to prove the occurrence of a stressor in 
service, and such stressors must be established by official 
service records or other credible supporting evidence.  Id.; 
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
The Board finds that additional development is warranted, 
since the veteran has recently submitted additional 
information, including hearing testimony on alleged service 
stressors and descriptions of his unit combat activities, and 
an attempt should be made to verify the stressors through the 
USASCRUR as part of the VA's duty to assist.  38 U.S.C.A. 
§ 5107(a).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and other relevant 
evidence) to USASCRUR, and request that 
organization to investigate and attempt 
to verify the alleged stressors.  

2.  If any service events (which the 
veteran alleges to be stressors) are 
verified, then the RO should schedule the 
veteran for a VA psychiatric examination 
to diagnose or rule out PTSD, in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The claims 
folder must be provided to and reviewed 
by the examiner.  The RO should inform 
the examiner of the stressors which have 
been verified.  If PTSD is diagnosed, the 
examiner should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
the examiner should fully explain why the 
stressors are considered sufficient under 
the DSM-IV.  If psychiatric disorders 
other than PTSD are also present, the 
appropriate diagnosis(es) should be 
recorded, and the examiner should attempt 
to differentiate any manifestations 
related to psychiatric diagnoses other 
than PTSD.

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
the opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

On remand, the veteran may submit any other evidence and 
argument in support of the claim which the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

